Citation Nr: 1550579	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has subsequently transferred to the RO in Chicago, Illinois.  The May 2007 rating decision increased the Veteran's rating to 10 percent for left knee disability, effective May 31, 2006; and denied the Veteran's claim for a TDIU.  The Veteran appealed a higher evaluation and a TDIU.  The Veteran testified before the undersigned at an April 2011 Travel Board hearing.

In October 2011, the Board remanded the issues on appeal for additional development.  

In September 2014, the Board denied the issues on appeal.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a June 2015 Order, vacated the Board's September 2014 decision and remanded the matter to the Board.


REMAND

In the JMR, it was noted that the Veteran had undergone two VA examinations in conjunction with his appeal.  On the January 2007 examination the examiner noted that the Veteran reported swelling and giving way of the left knee during flare-ups which also involved increase in pain to "7-9/10" after walking or standing for more than 20 minutes, and which lasted for three to four hours.  The examiner further noted the Veteran's report of having the "same [range of motion] during flares but more painful and [d]ecrease in function during flares as he can't stay on his feet due to pain."  The Veteran was not experiencing a flare up during the examination.  The Veteran underwent the other examination in February 2012, in which he reported flare ups of "6-7/10" after five minutes of walking, which required him to sit down and prevented him from engaging in any form of physical activity.  The JMR indicated that the flare-up periods including whether they constituted "functional loss" were not adequately addressed with regard to whether the Veteran met the criteria for a higher rating pursuant to any diagnostic code to include under Diagnostic Code 5262.  Under that code, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 38 C.F.R. § 4.71a (2015).  The JMR noted that the Board should explicitly address whether the 2007 and 2011 VA compensation and pension examinations satisfied the standards set forth by the Court regarding evaluation of flare-ups of joint conditions.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board finds that in light of the foregoing, the Veteran should be afforded a new VA examination to properly make this medical assessment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected left knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) indicate whether the service-connected left knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  

The examiner should consider the Veteran's description of flare-ups.  The examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should assess if the Veteran has malunion of the tibia or fibula.  If so, the examiner should state if the Veteran slight knee disability, or moderate knee disability, or marked knee disability.  The examiner should consider the Veteran's description of flare-ups in assessing the level of disability and state if there is functional impairment to each level during flare-ups.  

The examiner should indicate if the Veteran has nonunion of the tibia or fibula, with loose motion, requiring a brace.

The examiner should indicate if the Veteran has ankylosis of the knee.  

The examiner should also specifically comment on whether the DeLuca and Mitchell factors as well as the Veteran's reports of flare-ups on the January 2007 examination and February 2012 examination resulted in additional functional loss, such that the Veteran had moderate knee disability, or marked knee disability.  

The examiner should provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected left knee disability, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disability on his ability to work and perform daily living activities.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making these determinations.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

2.  Readjudicate the claim for a higher rating for left knee disability in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.  

3.  If the Veteran's left knee rating does not meet the TDIU requirements after readjudication, the AOJ should consider referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration.  If entitlement to a TDIU is not granted, the Veteran should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

